Citation Nr: 1604308	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected painful scar, mid scalp.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected scars, mid scalp and right forehead.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of traumatic brain injury (TBI) (claimed as head trauma).

5.  Entitlement to a compensable disability rating for service-connected hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  


FINDING OF FACT

In November 2015, the Veteran notified the Board of his intention to withdraw his claims for an increased rating for PTSD; increased rating for painful scar, mid scalp; increased rating for scars of the mid scalp and right forehead; increased rating for traumatic brain injury; and an increased rating for hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issues of an increased rating for PTSD; increased rating for painful scar, mid scalp; increased rating for scars of the mid scalp and right forehead; increased rating for traumatic brain injury; and an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204  (2015). 

In a November 2015 statement, the Veteran notified the Board of his desire to withdraw his appeal for an increased rating for PTSD; increased rating for painful scar, mid scalp; increased rating for scars of the mid scalp and right forehead; increased rating for traumatic brain injury; and an increased rating for hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.


ORDER

The appeal as to an increased rating in excess of 50 percent for PTSD is dismissed.

The appeal as to an increased rating in excess of 10 percent for a painful scar of the mid scalp is dismissed.

The appeal as to an increased rating in excess of 10 percent for scars of the mid scalp and right forehead is dismissed.

The appeal as to an increased rating in excess of 10 percent for traumatic brain injury is dismissed.

The appeal as to an increased (compensable) rating for hearing loss is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


